Citation Nr: 1124191	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus.

2. Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1960 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.

The Board subsequently, in March 2009, issued a decision denying the claims, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a July 2010 memorandum decision, the Court vacated the Board's March 2009 decision denying the claims and remanded the claims to the Board for further development and readjudication in compliance with directives specified.  A Court Mandate was issued in October 2010.  To comply with the Court's order, the Board in turn is remanding the claims to the RO.


REMAND

In vacating the Board's prior March 2009 decision, the Court indicated the Board did not explain whether it found the Veteran's lay statements credible, but concluded they were not competent, so the Board provided inadequate reasons or bases for denying the Veteran's claims.


The Court explained that the Board's assessment of credibility and weight to be given to evidence is a finding of fact that the Court reviews under the "clearly erroneous" standard of review. 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court pointed out that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending of the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a claimed disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  For non-combat Veterans, however (keeping in mind this particular Veteran had peacetime service from April 1960 to April 1964), providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Moreover, to ultimately have probative value, the Veteran's lay testimony - including concerning having experience relevant symptoms, etc., during service and since, must be both 

competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

According to 38 C.F.R. § 3.159(c)(4), VA must provide a medical examination or medical opinion where such is necessary to make a decision on a claim.  The Court observed that in McLendon v. Nicholson, 20 Vet. App. 79, 83( 2006), the third prong of 38 C.F.R. § 3.159(c)(4) requiring that the evidence of record "indicate" that "the claimed disability or symptoms may be associated with the established event," establishes " a low threshold."  And since the Board in its March 2009 decision rejected the Veteran's testimony solely on the grounds that that it lacked corroboration, not credibility, the Court concluded that it was sufficient to satisfy the third prong of the regulation.  As a result, the Court ordered that the Veteran be provided a VA medical examination to determine the etiology of his claimed conditions.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate medical examination(s) to determine the etiology of the Veteran's Type II diabetes mellitus and gout.  In particular, the designated examiner(s) needs to indicate the likelihood (very likely, as likely as not, or unlikely) these claimed disabilities either:  (1) initially manifested during the Veteran's military service from April 1960 to April 1964; or (2) manifested within the one-year presumptive period following his service - so meaning by April 1965, or (3) are otherwise related or attributable to his service.

The term "as likely as not" (at least 50 percent probable) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner should review the claims file for the pertinent medical and other history, including a complete copy of this remand and the Court's memorandum decision.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Then readjudicate these claims for service connection for Type II diabetes and gout in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


